      Case 1:19-cr-00508-AT-LTW Document 77 Filed 06/14/21 Page 1 of 11




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION


UNITED STATES OF AMERICA,                     :
                                              :
       v.                                     :         CRIMINAL INDICTMENT
                                              :         NO. 1:19-CR-508-AT-LTW
EDWIN GENARO RIVERA DERAS,                    :
and HUMBERTO GOMEZ                            :
VALDOVINOS,                                   :
                                              :
Defendants.                                   :


                                         ORDER

       Presently before the Court is the Magistrate Judge’s Final Report and

Recommendation (“R&R”) [Doc. 65] recommending the denial of Defendants’

motions to suppress evidence and statements. (Docs. 37, 38, 39, 40, 41.)1

Defendant Rivera Deras has filed objections (Doc. 67), challenging the Magistrate

Judge’s findings that the relevant search warrants for the apartment and cell

phones were supported by probable cause. Defendant Rivera Deras also

challenges the Magistrate Judge’s determination that any statements he provided

were voluntary and in compliance with Miranda. Defendant Gomez Valdovinos

also filed objections (Doc. 68) challenging the search warrants, but does not

challenge the R&R’s conclusions related to his motion to suppress statements.


1 The R&R recommends that Defendant Rivera Deras’ Motion to Suppress evidence recovered
from a vehicle (Doc. 38) be denied as moot because the Government has represented that it will
not use any evidence recovered from the vehicle. (R&R at n. 6.) The Court ADOPTS this
finding. subject to the Government's representation, and therefore Defendant Deras’ Motion to
Suppress [Doc. 38] is DENIED AS MOOT.
      Case 1:19-cr-00508-AT-LTW Document 77 Filed 06/14/21 Page 2 of 11




For the reasons below, the Court ADOPTS the R&R [Doc. 65] and DENIES

Defendants’ motions to suppress.

   I. Legal Standard

      A district judge has broad discretion to accept, reject, or modify a

magistrate judge’s proposed findings and recommendations. United States v.

Raddatz, 447 U.S. 667, 680 (1980). Pursuant to 28 U.S.C. § 636(b)(1), the Court

reviews any portion of the R&R that is the subject of a proper objection on a de

novo basis and any non-objected portion on a “clearly erroneous” standard.

Accordingly, the Court has reviewed the Defendants’ motions on a de novo basis

as Defendants’ objections go to the essence of the Magistrate Judge’s evidentiary

and legal analysis.

   II. Background and Findings of the R&R

      The Court adopts the factual findings of the R&R but provides a brief

background here for context. In 2019, the Georgia Bureau of Investigations

(“GBI”) received information through a confidential informant who told the GBI

that an incarcerated individual named Rodolfo Ortiz was using a contraband cell

phone to facilitate methamphetamine drug transactions. (R&R, Doc. 65 at 2.) An

undercover DEA agent spoke with Ortiz to plan a 500-gram methamphetamine

deal for November 6, 2019. (Id. at 3.) At this exchange, DEA agents observed two

Hispanic males – later determined to be Defendants Rivera Deras and Gomez

Valdovinos — approach the undercover’s car and provide the undercover with a

white plastic grocery bag in exchange for $2,500. (Id.) After the exchange, agents


                                        2
      Case 1:19-cr-00508-AT-LTW Document 77 Filed 06/14/21 Page 3 of 11




followed the two individuals to an apartment complex and, after surveilling the

building, determined which apartment the suspects exited from. (Id.) Six days

later and based on this information, Magistrate Judge Janet F. King issued a

search warrant to search the particular apartment for methamphetamine, bulk

currency, and cell phones. (Id. at 2.)

      Two days later, on November 14, 2019 at 6:00 a.m., DEA agents executed

the search warrant for the apartment, breaching the door with a battering ram.

(Id. at 4.) Upon entry, the agents’ weapons were drawn and pointed at

Defendants Rivera Deras and Gomez Valdovinos. Defendants were placed in

handcuffs, after which the agents put away their weapons. (Id. at 4.) A search of

the   apartment    uncovered     a   white   plastic   bag   containing   suspected

methamphetamine, a 9mm pistol, and approximately $38,000 in cash. (Id. at 7.)

The agents also found three cell phones, two belonging to Rivera Deras, both

found in his bedroom, and one belonging to Gomez Valdovinos, found on his

person. (Id.) Judge Linda T. Walker issued a search warrant authorizing the

search of these three cell phones seized during the search of the apartment.

      Returning to the events of November 14, after the agents handcuffed

Defendants, Rivera Deras and Gomez Valdovinos were brought back inside to sit

in the living room. (Id. at 5.) Approximately 30-45 minutes after agents breached

the apartment, both Defendants were interviewed in Spanish by Agent Evaristo

Cedeno, a native Spanish speaker. (Id.) Agent Cedeno read both Defendants

their Miranda warnings in Spanish. (Id. at 5-6.) His weapon was holstered


                                         3
       Case 1:19-cr-00508-AT-LTW Document 77 Filed 06/14/21 Page 4 of 11




during the interview, he did not yell at Rivera Deras or Gomez Valdovinos, did

not threaten them, did not coerce them, and did not deny them any basic

comforts, such as food, water or a bathroom break. (Id.)

       After conducting the Jackson-Denno hearing, the Magistrate Judge

determined that the apartment search warrant and the cell phone search warrant

were supported by probable cause (R&R at 14), that Defendants statements were

voluntary (id. at 22), and that Defendants knowingly and intelligently waived

their rights by speaking with the agents (id. at 26).

    III.      Defendants’ Objections

    1. The Apartment Search Warrant

       As briefly described above, the agent’s affidavit in support of the search

warrant details that Ortiz, from Jenkins Correctional Facility, in Millen, Georgia,

orchestrated multiple methamphetamine deals using a contraband phone while

incarcerated. (Affidavit in Support of Apartment Search Warrant (“Search

Warrant Aff.”), Doc. 61-2 ¶¶ 12-16.) At the deal Ortiz had arranged for November

6, 20192, agents observed two suspects (later determined to be Rivera Deras and

Gomez Valdovinos) approach the vehicle of an undercover DEA agent and hand

the undercover agent a “white plastic grocery bag” in exchange for $2500. (Id. ¶

18.) However, the affidavit does not state that the plastic grocery bag contained

methamphetamine. As a result, both Defendants argue that the affidavit in


2The R&R explains that the Search Warrant Affidavit improperly listed the date as November 7,
2019, but that was clarified in the later affidavit in support of the search warrant for the cell
phones. (See Cell Phone Search Warrant Affidavit, Doc. 61-4 ¶ 16.)


                                               4
      Case 1:19-cr-00508-AT-LTW Document 77 Filed 06/14/21 Page 5 of 11




support of the apartment search warrant lacked probable cause because it did not

state that the white plastic bag contained drugs. (Rivera Deras’ Obj. at 1; Gomez

Valdovinos’ Obj. at 2.)

      The Court finds that these objections are without merit. As the Magistrate

Judge explained, the affidavit should be read as a whole, not in a vacuum or with

a singular focus only on the sentence describing the exchange of the plastic bag

for the money. See, United States v. Reed, 700 F.2d 638, 641 (11th Cir. 1983)

(“We must [] decide whether the affidavit, read as a whole, could reasonably have

provided the magistrate a sufficient basis for a finding of probable cause based on

credible information.”). As outlined in the probable cause section of the affidavit,

there was a planned exchange of 500 grams of methamphetamine for $2,500 at

6808 Peachtree Industrial Boulevard on November 6, 2019 (Search Warrant Aff.,

Doc. 61-2 ¶ 16); Defendants showed up at the agreed-upon location and provided

a plastic bag to the undercover agent and took from the agent $2,500 (id. ¶¶ 16,

18); and Defendants then immediately went to the apartment complex in

question (id. ¶ 20), after which agents surveilled the building and determined the

specific apartment Defendants later exited (id. ¶ 21). This information as a whole

sufficiently establishes a connection between the drug transaction and the target

apartment, and specifically established probable cause to believe that the

proceeds from the drug transaction would be found in the target apartment.

      Defendant Gomez Valdovinos also argues that the search warrant was stale

because the agents did not apply for the warrant until 6 days after the agents


                                         5
      Case 1:19-cr-00508-AT-LTW Document 77 Filed 06/14/21 Page 6 of 11




observed Defendants enter the apartment after the exchange, and the warrant

was not executed until 8 days after the exchange. (Gomez Valdovinos Obj. at 5.)

       It is a “fundamental principle of search and seizure law that information

furnished in an application for a search warrant must be timely, and that

probable cause must be found to exist at the time the warrant issues.” United

States v. Bascaro, 742 F.2d 1335, 1345 (11th Cir. 1984) abrogated on other

grounds by United States v. Lewis, 492 F.3d 1219 (11th Cir. 2007). Courts review

staleness challenges based on the unique facts presented, considering the

maturity of the information, the nature of the suspected crimes (as discrete or as

an ongoing conspiracy), the habits of the accused, the character of the items

sought, and the nature and function of the premises to be searched. United States

v. Harris, 20 F.3d 445, 450 (11th Cir. 1994) (internal citations omitted).

       The Court concurs with the Magistrate Judge in finding that the

information in the warrant was not stale. A period of eight days passed from the

time of the drug exchange to the execution of the warrant. This short passage of

time indicates, under the circumstances here, that the information was still

fresh.3 While the primary criminal conduct to which the warrant was directed

involved the November 6 drug deal, the warrant also described that Ortiz had

orchestrated multiple drug deals and that he had five drug stash locations in the

metro Atlanta area, (Search Warrant Aff. ¶¶ 12-16), providing information to


3 Indeed, it understandably takes the Government some time to properly compile and review the
affidavit and information in support of a search warrant, to obtain approval from a magistrate
judge, and to plan and prepare for the execution of the warrant.


                                              6
      Case 1:19-cr-00508-AT-LTW Document 77 Filed 06/14/21 Page 7 of 11




support that this deal was not an isolated incident. Further, that the warrant was

for an apartment makes it more likely that the evidence sought would still be in

the apartment a week later. United States v. Bervaldi, 226 F.3d 1256, 1266 (11th

Cir. 2000) (holding that it was reasonable for officers to believe that residency

extended for at least six months) (“Residency … generally is not transitory or

ephemeral, but instead endures for some length of time.”); see also, United States

v. Latimore, 2014 WL 3109183, at *29 (N.D. Ga. July 7, 2014) (finding that

information that defendant was in possession of money from drug deal, gleaned

22 days prior to execution of search warrant of residence, was not stale).4 The

Court overrules these objections.

    2. The Cell Phone Search Warrant

       Defendants first challenge the cell phone search warrant on some of the

same grounds as the apartment search warrant, and for the reasons stated above,

the Court finds these arguments unavailing. In addition, Defendant Rivera Deras

argues that it is not necessarily true that just because Ortiz used a cell phone to

facilitate drug transactions, the cell phones recovered from the apartment would

contain evidence of a drug trafficking conspiracy. (Rivera Deras’ Obj. at 2.)

       But the affidavit in support of the cell phone search was based on more

than just Ortiz’ use of a contraband phone. Indeed, this affidavit relied on

information: that Ortiz planned multiple methamphetamine drug transactions


4 While the staleness inquiry is determined on a case-by-case basis, the Court notes that
Defendants have provided no authority supporting a finding of staleness based on information
that was only 8 days old, or anywhere near the time frame at issue here.


                                             7
      Case 1:19-cr-00508-AT-LTW Document 77 Filed 06/14/21 Page 8 of 11




using a contraband cell phone (Cell Phone Warrant Aff., Doc. 61-4 ¶ 12); that the

undercover agent contacted Ortiz by phone on November 6, 2019 after arriving at

the agreed upon location for the deal (id. ¶ 16); and that, after this call, agents

then observed Rivera Deras and Gomez Voldovinos approach the undercover and

exchange a plastic grocery bag containing a crystal-like substance that field-

tested positive for meth in exchange for $2500 (id. ¶ 18). Further, the affidavit

explains that the subsequent search of the apartment uncovered a bag containing

84.1 grams of suspected methamphetamine, approximately $38,000 in cash, and

a handgun. (Id. ¶¶ 23-25.) One cell phone was found on Gomez Valdovinos’

person and the other two were found in Rivera Deras’ bedroom, the same room

where the majority of the $38,000 cash was found. (Id. ¶ 24, 27.)

      Thus, taking the affidavit as a whole, the Court finds that there was

sufficient information — including the locations where the phones were found

and the common-sense conclusion that Ortiz communicated the location of the

November 6 deal with Defendants through these phones — to establish a fair

probability that the cell phones contained evidence of drug trafficking. Finally, as

detailed by the Magistrate Judge, even if either the apartment warrant or cell

phone warrant lacked probable cause, the Leon good faith exception would apply,

precluding the exclusion of the evidence. United States v. Leon, 468 U.S. 897

(1984). These objections are overruled.




                                          8
      Case 1:19-cr-00508-AT-LTW Document 77 Filed 06/14/21 Page 9 of 11




    3. Rivera Deras’ Statements

       Defendant Rivera Deras objects to the Magistrate Judge’s conclusion that

his statements were made voluntarily and in compliance with Miranda. (Rivera

Deras’ Obj. at 2-4.)5 Rivera Deras argues first that the agents’ testimony was

inconsistent and therefore not credible. For the reasons stated by the Magistrate

Judge – namely, that the few minor inconsistencies have no bearing on the

voluntariness inquiry — the Court finds that the information provided by the

agents was credible.

       Next, Rivera Deras argues that the Magistrate Judge erred in finding that

his statements were voluntary, considering the agents’ forceful entry into the

apartment and Mr. Rivera Deras’ background as a Spanish-speaker with an

uncertain educational background. (Rivera Deras’ Obj. at 4.) It is true that the

agents’ entry into the apartment involved drawn weapons and the use of a

battering ram. But the interview of Mr. Rivera Deras took place 30-45 minutes

later and was only a few minutes long. In addition, all of the officers’ weapons

were holstered, Agent Cedeno did not raise his voice when interviewing Rivera

Deras, and Mr. Rivera Deras was not deprived of any comforts or requests. (R&R

at 22.) Defendant Rivera Deras has not identified any behavior evidencing

coercive police conduct in connection with his interview. Additionally, Mr. Rivera

Deras does not dispute that he was interviewed in Spanish, that Agent Cedeno

5Defendant Gomez Valdovinos does not object to the Magistrate Judge’s recommendation that
his statements were made voluntarily and in compliance with Miranda but reserves his right to
address the motion to suppress statements on appeal, if necessary. (Gomez Valdovinos’ Obj. at
n. 1.) The Court reviews this finding for clear error and finds none.


                                             9
     Case 1:19-cr-00508-AT-LTW Document 77 Filed 06/14/21 Page 10 of 11




read and explained to him his rights, and that he verbally indicated that he

understood all of the rights described. Under the circumstances, there is nothing

in the record to support that Defendant Deras’ statements were involuntary or

that they did not comport with the requirements under Miranda.

   IV.       Conclusion

      For the reasons stated above, the Court finds that the Magistrate Judge

properly analyzed the facts and legal issues presented by Defendants’ motions

and correctly recommended denial of said motions. Accordingly, the Court

ADOPTS the R&R [Doc. 65]. Defendants’ motions to suppress [Docs. 37, 38, 39,

40, 41] are DENIED.

      The Court hereby sets the above case for trial beginning on Monday,

November 29, 2021, at 9:30 AM in Courtroom 2308. The pretrial conference is

set for Wednesday, November 17, 2021, at 10:30 AM in Courtroom 2308.

Defendants are required to attend the pretrial conference or present a written

waiver of their attendance. By 5:00 PM on Tuesday, October 26, 2021, the parties

are to file any motions in limine and proposed voir dire questions. By 5:00 PM on

Tuesday, October 26, 2021, the Government is to file a summary of the

indictment for use in voir dire. By 5:00 PM Tuesday, November 9, 2021, the

parties are to file any objections to those items listed above. The time from June

14, 2021, to November 29, 2021, shall be excluded from computation under the

Speedy Trial Act pursuant to 18 U.S.C. § 3161(h)(7)(A), (h)(7)(B)(i), and

(h)(7)(B)(iv).


                                       10
     Case 1:19-cr-00508-AT-LTW Document 77 Filed 06/14/21 Page 11 of 11




       The parties should be prepared to provide the Courtroom Deputy Clerk

with three (3) copies of your respective exhibit and witness lists at the start of

trial for use by the Judge, Court Reporter, and Courtroom Deputy Clerk. Each

party should also provide a courtesy copy of all exhibits for the Judge’s use during

trial, preferably in an appropriately labeled notebook provided on the first day of

trial. The parties are referred to Local Rule 16.4(B)(19)(b), NDGa, concerning the

pre-marking of exhibits.     The parties must provide a courtesy copy of any

documents e-filed just prior to trial or on any day during the course of the trial.

      Please refer to Judge Totenberg’s Guidelines to Parties and Counsel at

http://www.gand.uscourts.gov/case-prep-judge-totenberg           for     information

regarding the pretrial conference, voir dire, and courtroom technology. Any

training or trial runs regarding the courtroom technology must be scheduled in

advance of trial via the Courtroom Deputy Clerk. The Court will not allow time

for training or trial runs at the beginning of the trial. Any motions requesting

leave to bring technology into the courtroom must be filed no later than three (3)

days in advance of trial, to allow time for proper notification to the US Marshals

Service.



      IT IS SO ORDERED this 14th day of June, 2021.


                                          ___________________________________
                                          AMY TOTENBERG
                                          UNITED STATES DISTRICT JUDGE



                                          11
